Citation Nr: 0329377
Decision Date: 10/28/03	Archive Date: 01/21/04

DOCKET NO. 00-04 106               DATE OCT 29, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUE

1. Entitlement to service connection for myelodysplastic syndrome.

2. Entitlement to service connection for a skin disability.

3. Entitlement to service connection for peripheral neuropathy.

REPRESENTATION

Appellant represented by: Kathy A. Lieberman

ATTORNEY FOR THE BOARD

C. Hancock, Counsel

REMAND

In March 2003, the Board of Veterans' Appeals (BVA or Board)
ordered further development in your case. Thereafter, your case was
sent to the Board's Evidence Development Unit (EDU), to undertake
the requested development.

Prior to May 1, 2003, the Board's regulations provided that if
further evidence, clarification of the evidence, correction of a
procedural defect, or any other action was essential for a proper
appellate decision, a Board Member or panel of Members could direct
Board personnel to undertake the action essential for a proper
appellate decision. See 38 C.F.R. 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals for the
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R.
19.9(a)(2), in Disabled American Veterans v. Secretary of Veterans
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter "DA V'). The
Federal Circuit held that 38 C.F.R. 19.9(a)(2), in conjunction with
the amended rule codified at 38 C.F.R. 20.1304, was inconsistent
with 38 U.S.C. 7104(a), because 38 C.F.R. 19.9(a)(2), denies
appellants "one review on appeal to the Secretary" when the Board
considers additional evidence without having to remand the case to
the agency of original jurisdiction (AOJ) for initial
consideration, and without having to obtain the appellant's waiver.

Following the Federal Circuit's decision in DA V, the General
Counsel issued a precedential opinion, which concluded that DA V
did not prohibit the Board from developing evidence in a case
before it, provided that the Board does not adjudicate the claim
based on any new evidence it obtains unless the claimant waives
initial consideration of such evidence by first-tier adjudicators
in the Veterans Benefits Administration (VBA). VAOPGCPREC 1-03.
Based on this opinion, the Board continued, for a short time, to
request development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision and
other policy considerations, the Department of Veterans Affairs
(VA) determined that VBA would resume all development functions. In
other words, aside from the limited

class of development functions that the Board is statutorily
permitted to carry out, see 38 U.S.C.A. 7107(b), 7109(a), all
evidence development will be conducted at the regional office (RO)
level.

In the event that you appeared at a hearing before a Veterans Law
Judge (VLJ) other than the VLJ signing this remand, be advised that
if your case is returned to the Board, it will be reassigned to the
VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the following:

1. Contact Joseph P. Uberti, M.D., Ph.D., Clinical Director, and V.
Ratanatharathom, M.D., Associate Professor, at the University of
Michigan Comprehensive Cancer Center, Blood and Marrow
Transplantation Program (BI-207 Cancer Center, 1500 East Medical
Center Drive, Ann Arbor, Michigan, 48109-0914) and request them to
provide additional information to supplement their medical opinions
of April 17, 2001, and May 9, 2001 (respectively), in support of
the veteran's claim seeking service connection for myelodysplastic
syndrome due to exposure in service to Agent Orange. In particular,
each physician should provide an opinion as to whether it is likely
(more than 50% probability), less likely than not (less than 50%
probability), or as likely as not (50% probability) that the
veteran's myelodysplastic syndrome is etiologically related to his
exposure to Agent Orange in service. The physicians should also be
requested to provide the supporting rationale for the opinions. In
particular, the physicians should be requested to submit or at
least identify all clinical data and other information, if any,
available to them which supports the existence of such a causal
relationship. Please afford Drs. Uberti and Ratanatharathom 60 days
in which to respond.

2. Also contact John R. Lawlor, M.D. (HealthCare Midwest, Internal
Medicine, 601 John Street, Suite M- 170A, Kalamazoo, Michigan
49007) and request him to provide additional information to
supplement his

medical opinion of April 16, 2001, in support of the veteran's
claim seeking service connection for myelodysplastic syndrome due
to exposure in service to Agent Orange. In particular, he should be
requested to specify whether, in his opinion, it is likely (more
than 50% probability), less likely than not (less than 50%
probability), or as likely as not (50% probability) that the
veteran's myelodysplastic syndrome is etiologically related to his
exposure to Agent Orange in service. The physicians should also be
requested to provide the supporting rationale for the opinion. In
particular, the physician should be requested to submit or at least
identify all clinical data and other information, if any, available
to him which supports the existence of such a causal relationship.
Please afford Dr. Lawlor 60 days in which to respond.

3. After the development requested above has been completed to the
extent possible, the RO should again review the record. If any
benefit sought on appeal remains denied, the appellant and
representative, if any, should be furnished a supplemental
statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board 5 if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims are remanded by the Board of Veterans'
Appeals or by the United States Court of Appeals for Veterans
Claims (Court) for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002)(Historical
and Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE
MANUAL, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

S. KELLER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

- 5 -



